DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Applicant’s arguments and amendments filed on 09/07/2022 amending Claims 1, 7, 14, 16, 17, 19, 21, 23, 25 – 27, canceling Claims 5, 20, and 24, and adding new Claims 28 – 30 is examined below.
 

Claim Objections
Claims 26 and 30 are objected to because of the following informalities:
Claim 26, ll. 4 – 5 “at least two segmented cracker assemblies” is believed to be in error for --at least two 
Claim 30, ll. 2 – 3 “the ammonia flow” is believed to be in error for --the ammonia fuel flow-- to maintain consistency within the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 7, 14, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Callas (8,220,268) in view of Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar”.
Regarding Claim 1, Callas teaches, in the sole figure, the invention as claimed, including a gas turbine engine (Abstract) comprising: a cracking device (50) including a catalyst for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow (Col. 1, ll. 20 – 25 and Col. 4, ll. 35 – 45, Claims 4, 11, and 16 - The designed and intended function of catalytic cracker (50) was to use a catalyst to crack/decompose ammonia into hydrogen gas and nitrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2); a heat exchanger (46 - Col. 4, ll. 35 – 45) for heating the ammonia flow to a temperature [Heating the ammonia flow to a temperature was the designed and intended function of the heat exchanger.]; a combustor (26 – Col. 3, ll. 25 - 35) configured to receive and combust the flow of component parts of the ammonia flow to generate a high energy gas flow [112(f) interpretation not invoked because the “combustor” was sufficient structure to perform the designed and intended function of receiving and combusting the flow of component parts of the ammonia flow to generate a high energy gas flow]; a compressor section (12 – Col. 3, ll. 3 - 20) configured to supply compressed air to the combustor [112(f) interpretation not invoked because the “compressor section” was sufficient structure to perform the designed and intended function of supplying compressed air to the combustor]; and a turbine section (16 – Col. 3, ll. 30 - 55) in flow communication with the high energy gas flow (28) produced by the combustor (26) and mechanically coupled (20) to drive the compressor section (12).
Callas is silent on said heat exchanger (46) being configured to heat the ammonia flow to a temperature above 500 °C (932 °F).  Andersen teaches, in Abstract and Figs. 1 and 2, a similar gas turbine (11) system with a heat exchanger, i.e., heat exchanger, (9 – Pg. 6, first full paragraph and Pg. 15, third paragraph) configured to heat a flow of ammonia to a temperature above 500 °C (932 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, Pg. 1, first paragraph under ‘Background’ heading.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callas with said heat exchanger/heat exchanger heating the ammonia flow to a temperature above 500 °C (932 °F) because all the claimed elements, i.e., the gas turbine engine system, the heat exchanger/heat exchanger heating ammonia to a temperature above 500 °C (932 °F), and the cracking device/catalytic cracker decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, were known in the art, and one skilled in the art could have substituted the 500 °C to 700 °C heated ammonia temperature of Andersen for the unknown heated ammonia temperature of Callas, with no change in their respective functions, to yield predictable results, i.e., the heat exchanger/heat exchanger would have heated the ammonia (NH3) to the appropriate temperature for decomposition into nitrogen gas (N2) and hydrogen gas (H2): 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Callas, i.v., Andersen, teach gas turbine engine having a cracking device, i.e., base device, upon which the claimed invention can be seen as an improvement.  Callas, i.v., Andersen, as discussed above, is silent on said cracking device comprising at least two cracker assemblies spaced apart from each other, wherein thermal energy is input into an ammonia fuel flow between the at least two cracker assemblies and each of the at least two cracker assemblies include a catalyst for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow.

    PNG
    media_image1.png
    466
    1260
    media_image1.png
    Greyscale

  Abashar teaches, in Abstract, Fig. 1(a), 1(b) marked-up above, Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two cracker assemblies (three large reactors/crackers spaced apart from each other shown in Fig. 1(b) and a smaller fourth reactor/cracker, Pg. 8, second column) spaced apart from each other, wherein thermal energy is input [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] into an ammonia fuel flow (feed line Tf) between the at least two cracker assemblies and each of the at least two cracker assemblies include a catalyst for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow [As shown in Fig. 1(a) the single fixed bed membrane reactor, i.e., cracker assembly, had catalyst pellets for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow; therefore, each cracker assembly, i.e., fixed bed membrane reactor, of the multi-stage fixed bed membrane reactor had similar catalyst pellets.].
Thus, improving a particular device (gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine having a cracking device of Callas, i.v., Andersen, and the results would have been predictable and readily recognized, that modifying the cracking device taught by Callas, i.v., Andersen, to have at least two cracker assemblies spaced apart from each other, wherein thermal energy is input into an ammonia fuel flow between the at least two cracker assemblies and each of the at least two cracker assemblies include a catalyst, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large fixed bed membrane reactors/cracker assemblies and a smaller final fixed bed membrane reactor/cracker assembly achieved 100% ammonia conversion with inter-stage heating between fixed bed membrane reactor/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective fixed bed membrane reactor/cracker assembly.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above; except, further comprising a pump configured to increase a pressure of the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device.  Andersen further teaches, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Callas, i.v., Andersen and Abashar, with the pump configured to increase a pressure of the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device of Andersen, because all the claimed elements, i.e., the gas turbine engine system, the cracking device/catalytic cracker decomposing/cracking the ammonia into nitrogen gas and hydrogen gas, and a pump that pumped the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device//catalytic cracker, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., low pressure ammonia from a storage tank would have flowed to the pump inlet where said pump would pump said ammonia to a higher pressure so that the pressure at the cracking device/catalytic cracker was sufficiently high, such as 5 to 50 atm, to match the fuel pressure required for the fuel (hydrogen gas) to be naturally injected into the gas turbine combustor. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 3, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the ammonia flow is communicated to the cracking device at a pressure between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed in the Claim 2 rejection above, Andersen taught, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  It has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05(I).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Callas, i.v., Andersen and Abashar, rendered the claimed pressure range obvious because Andersen teaches on Pg. 6, second full paragraph, that the pumped ammonia flow pressure depended upon the type and size of the gas turbine, e.g., large gas turbine engines having very high compressed air pressure in the combustor would have required the fuel pressure to be higher than the very high compressed air pressure while small gas turbine engines having lower compressed air pressures in their combustors would have required the fuel pressure to be higher than the lower compressed air pressures.
Re Claim 4, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the ammonia flow is heated to a temperature at a temperature between 500 °C (935 °F) and 700 °C (1292 °F).  As discussed in the Claim 1 rejection above, Andersen taught, in Pg. 6, first full paragraph, heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C which encompassed the claimed range.
Re Claim 6, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the flow of component parts comprises Hydrogen (H2) and Nitrogen (N2).  As discussed in the Claim 1 rejection above, the designed and intended function of catalytic cracker (50) was to crack/decompose ammonia into hydrogen gas and nitrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.
Re Claim 7, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches, in the sole figure and Col. 4, ll. 35 - 55, wherein the heat exchanger (46 – heat exchanger) comprises an exhaust heat exchanger (46) providing thermal communication between the ammonia flow (48, 52) and exhaust heat (32) from the turbine section (16).
Re Claim 14, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches, in the sole figure, wherein the heat exchanger (46 – heat exchanger) heats the ammonia flow (48, 52) prior to entering the cracking device (50).
Re Claim 25, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches wherein thermal energy (heat exchanger 46) is transferred into the ammonia flow (48) before entering the first of the at least two cracker assemblies (shown in sole figure of Callas).  As discussed in the Claim 1 rejection above, the combination of Callas, i.v., Andersen and Abashar, taught thermal energy is transferred into the ammonia flow and the flow of components parts at an intermediate location, i.e., inter-stage heating, between the at least two cracker assemblies.  Abashar taught, in Fig. 1(b) and Fig. 5(a), wherein thermal energy was transferred into the ammonia flow (Tf) before entering the first of the at least two segmented cracker assemblies [Bed1 – As shown in Fig. 5(a) the ammonia flow entered the segmented cracker assembly at a temperature around 900 °C.  As the ammonia flowed through and was decomposed by the segmented cracker assembly the temperature decreased to around 250 °C] and into the ammonia flow (Tf) and the flow of components parts at an intermediate location [inter-stage heating - Pg. 8, second column and Pg. 9, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two segmented cracker assemblies.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callas, i.v., Andersen and Abashar, with the further teachings of Andersen and Abashar to facilitate 100% ammonia conversion by heating the ammonia flow and the flow of components parts up to the necessary temperature for catalytic decomposition, Abashar – Fig. 5(a) and Pg. 8, second column and Pg. 9, second column.
Re Claim 26, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including, as shown in Abashar – Fig. 1 marked-up above, wherein the heat exchanger comprises a plurality of heat exchangers transferring [inter-stage heat exchangers - Pg. 8, second column and Pg. 9, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] transfer thermal energy (Q1, Q2, Q3, etc.) into the ammonia flow (Tf) and the flow of component parts of the ammonia flow at intermediate locations, i.e., inter-stage heating, between the at least two segmented cracker assemblies, as shown in Fig. 1(b) and 5(a).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callas, i.v., Andersen and Abashar, with the further teachings of Abashar to facilitate 100% ammonia conversion by heating the ammonia flow and the flow of components parts up to the necessary temperature for catalytic decomposition, Abashar – Fig. 5(a) and Pg. 8, second column and Pg. 9, second column.
Re Claim 28, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches, in sole figure, wherein thermal energy from more than one heat source (compressed air heat source in heat exchangers 38 and 40, Col. 4, ll. 10 – 30, and exhaust gas heat source in heat exchangers 46 - Col. 4, ll. 35 – 55) is communicated to the ammonia flow (NH3 line 42-48-52) to heat the ammonia flow.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Callas (8,220,268) in view of Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar” as applied to Claim 1 above, and further in view of Roberge (2020/0088102A1).
Re Claim 16, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above; except, further comprising a turboexpander receiving the ammonia flow and the flow of component parts from the cracking device, wherein the ammonia flow and the flow of component parts are expanded through the turboexpander to drive a mechanical output.  Andersen further teaches, in Fig. 2, a turboexpander (13) receiving the ammonia flow and the flow of component parts from the cracking device (10), wherein the ammonia flow and the flow of component parts are expanded through the turboexpander (13 – the designed and intended function of a ‘turbo-expander’, i.e., turbine, was to generate rotational mechanic power by expanding a high pressure and high temperature gas down to a lower pressure and lower temperature).  Andersen teaches, on Pg. 7, second to last paragraph, “In order to make the process of the invention as efficient as possible, energy can be recovered at various stages of the process.  For example, a portion of the fluegas exiting the ammonia-cracking device can be expanded in an expander to recover energy therefrom”.  Roberge teaches, in Figs. 1 – 3, a similar gas turbine engine (10, 100) having a cryogenic liquid fuel (from fuel tank 46) that was vaporized in one or more heat exchangers (36, 136, 152, 154) into a gaseous fuel that was then expanded through turbo-expander (38) to drive a mechanical output (44 - shaft), in this case fuel pump (40) and/or generator (42), Para. [0011] and [0015].
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Callas, i.v., Andersen and Abashar, with a turboexpander receiving the ammonia flow and the flow of component parts from the cracking device, wherein the ammonia flow and the flow of component parts are expanded through the turboexpander to drive a mechanical output of Andersen and Roberge, because all the claimed elements, i.e., the gas turbine engine system having a thermal transfer device/heat exchanger that used waste heat from the gas turbine engine exhaust to heat the liquid fuel into gaseous fuel, the cracking device/catalytic cracker decomposing/cracking the heated ammonia fuel into nitrogen gas and hydrogen gas, and a turbo-expander (expansion turbine) that output mechanical energy to drive a pump and/or generator by expanding the heated gaseous fuel to a lower pressure and lower temperature, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., installing the turbo-expander in the fuel line between the cracking device/catalytic cracker and the combustor would have facilitated increasing the efficiency of the system by recovering energy from the flow of ammonia and component parts, e.g., Hydrogen gas (H2) and Nitrogen gas (N2), from the cracking device to power other mechanical device like a fuel pump and/or an electric generator. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 17 – 19, 21 – 23, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar”.
Regarding Claim 17, Andersen teaches, in Abstract and Figs. 1 and 2, the invention as claimed including a fuel system for a gas turbine engine (6 and 11), the fuel system comprising: a fuel storage tank for storing an ammonia fuel [Pg. 7, last sentence teaches an ammonia storage tank to store the ammonia fuel.]; a pump configured to increase a pressure of a flow of the ammonia fuel to a pressure above 5 atm (74 psi) [Pg. 6, first and second full paragraphs, pumping the flow of ammonia fuel to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine]; a heat exchanger (1 or 9 and/or ammonia cracking device (2 or 10)) configured to heat the flow of the ammonia fuel to a temperature above 500 °C (932 °F) [Pg. 3, step (i) “vaporising and pre-heating liquid ammonia to produce pre-heated ammonia gas”.  Pg. 6, first full paragraph, teaches heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C.]; and a cracking device [interpreted as just a catalytic cracker.] (2 and 10) configured for decomposing a portion of the flow of ammonia fuel into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) and communicating the flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) [Pg. 3, steps (ii) introducing said pre-heated ammonia gas into an ammonia-cracking device, wherein said device is suitable for converting ammonia gas into a mixture of hydrogen and nitrogen; (iii) converting said pre-heated ammonia gas into a mixture of hydrogen and nitrogen in said device.  Pg. 1, first paragraph under ‘Background’ heading disclosed the chemical equation of decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2,] to a combustor [The gas turbine combustor was illustrated in Figs. 1 and 2 as the square box between the pair of trapezoids that represented the compressor section and turbine section of the gas turbine engine. Pg. 3, step (vi) “combusting said cooled hydrogen and nitrogen mixture in said gas turbine to generate said power”].  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Andersen, with the fuel storage tank (ammonia fuel storage tank) and pump taught by Andersen, because all the claimed elements, i.e., the gas turbine engine system having an ammonia fuel storage tank to store ammonia fuel and a pump that pumped ammonia fuel from said ammonia fuel storage tank to a higher pressure (such as 5 to 50 atm) to match or exceed the pressure required for the fuel to flow into the combustor of the gas turbine engine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the ammonia fuel storage tank would have stored liquid ammonia fuel so said ammonia fuel was available when demanded by the gas turbine engine and the pump would have performed its designed and intended function of pumping said ammonia fuel from said ammonia fuel storage tank to a higher pressure (such as 5 to 50 atm) to match or exceed the pressure required for the fuel to flow into the combustor of the gas turbine engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Andersen teaches a fuel system for a gas turbine engine having a cracking device, i.e., base device, upon which the claimed invention can be seen as an improvement.  Andersen as discussed above is silent on wherein the cracking device comprises at least two cracker assemblies that each include a catalyst in combination with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two cracker assemblies.

    PNG
    media_image1.png
    466
    1260
    media_image1.png
    Greyscale

Abashar teaches, in Abstract, Fig. 1(b) – marked-up above, Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two cracker assemblies that each include a catalyst [As shown in Fig. 1(a) the single fixed bed membrane reactor, i.e., cracker assembly, had catalyst pellets for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow; therefore, each cracker assembly, i.e., fixed bed membrane reactor, of the multi-stage fixed bed membrane reactor, shown in Fig. 1(b) had similar catalyst pellets.] in combination (three large reactors/crackers shown in Fig. 1(b) and a smaller fourth reactor/cracker, Pg. 8, second column), with thermal energy (Q1, Q2, Q3, etc.) for decomposing the flow of ammonia fuel (feed line Tf) input [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] at a location between the at least two cracker assemblies.
Thus, improving a particular device (fuel system for a gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the fuel system for a gas turbine engine having a cracking device of Andersen and the results would have been predictable and readily recognized, that modifying the cracking device taught by Andersen to have at least two cracker assemblies that each include a catalyst with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large fixed bed membrane reactors/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between fixed bed membrane reactor/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective fixed bed membrane reactor/cracker assembly.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 18, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the pump increases a pressure of the ammonia flow communicated to the cracking device to between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed above, Andersen disclosed, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  It has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05(I).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Andersen, i.v., Andersen and Abashar, rendered the claimed pressure range obvious because Andersen teaches on Pg. 6, second full paragraph, that the pumped ammonia flow pressure depended upon the type and size of the gas turbine, e.g., large gas turbine engines having very high compressed air pressure in the combustor would have required the fuel pressure to be higher than the very high compressed air pressure while small gas turbine engines having lower compressed air pressures in their combustors would have required the fuel pressure to be higher than the lower compressed air pressures.
Re Claim 19, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the flow of ammonia fuel is heated in the heat exchanger to a temperature between 500 °C (935 °F) and 700 °C (1292 °F).  As discussed above, Andersen taught, on Pg. 6, first full paragraph and Pg. 15, third paragraph, heating the ammonia to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.
Re Claim 27, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Andersen further teaches, in Fig. 2, wherein thermal energy is transferred into the ammonia flow in the heat exchanger (9 – Fig. 2 Andersen) before entering the cracker assembly (10 – Fig. 2 Andersen), as discussed in the Claim 17 rejection above).  Andersen, i.v., Andersen and Abashar, as discussed above, is silent on said cracker assembly being a first of the at least two cracker assemblies and into the ammonia flow and the flow of components parts at an intermediate location between the at least two cracker assemblies.  Abashar further taught, in Fig. 1(b) and Fig. 5(a), wherein thermal energy was transferred into the ammonia flow (Tf) before entering the first of the at least two cracker assemblies [Bed1 – As shown in Fig. 5(a) the ammonia flow entered the cracker assembly at a temperature around 900 °C.  As the ammonia flowed through and was decomposed by the first cracker assembly Bed1 the temperature decreased to around 250 °C.  Inter-stage heat exchanger located between Bed1 and Bed2 heated the ammonia flow and the flow of components parts back up to around 900 °C before said ammonia flow and the flow of components parts flowed into second cracker assembly Bed2] and into the ammonia flow (Tf) and the flow of components parts at an intermediate location [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two cracker assemblies (Bed1, Bed2, Bed3, and Bed4).
Thus, improving a particular device (fuel system for a gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the fuel system for a gas turbine engine having a cracking device of Andersen, i.v., Andersen and Abashar, and the results would have been predictable and readily recognized, that modifying the cracking device taught by Andersen, i.v., Andersen and Abashar, to have the thermal energy transferred into the ammonia flow before entering the first of the at least two segmented cracker assemblies and into the ammonia flow and the flow of components parts at an intermediate location between the at least two segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large reactor beds/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between reactor beds/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective reactor beds/cracker assemblies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 29, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein thermal energy (Q1, Q2, Q3, etc.) from a heat source is communicated to the ammonia flow at the location between the at least two cracker assemblies, [Abashar taught inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)].  Andersen, i.v., Andersen and Abashar, as discussed above is silent on wherein said heat source is more than one heat source.  
It has been held that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).; MPEP2144.04(VI)(B) – Duplication of Parts.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Andersen, i.v., Andersen and Abashar, to have said inter-stage heating heat source be more than one heat source because it has been held that mere duplication of parts (duplicating one heat source into more than one heat source, i.e., two or more heat sources) had no patentable significance unless a new and unexpected result is produced.  Applicant’s disclosure failed to disclose any new and unexpected results from said heat source being more than one heat source.  Instead, the thermal energy from the heat source(s) had the same predictable result of driving the endothermic reaction of cracking the ammonia into nitrogen and hydrogen: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, which required +46.22 kJ/mol of energy to break the chemical bonds where kJ = kilojoules, Andersen – Pg. 1, under background.

Regarding Claim 21, Andersen teaches, in Abstract and Figs. 1 and 2, the invention as claimed including a method of operating an energy extraction system, comprising: raising a pressure of an ammonia fuel flow to a pressure above 5 atm (74 psi) [Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine]; heating the ammonia fuel flow to a temperature above 500 °C (932 °F) with a heat exchanger [Interpreted as a heat exchanger (9) and/or ammonia cracking device (10).  Pg. 3, step (i) “vaporising and pre-heating liquid ammonia to produce pre-heated ammonia gas”.  Pg. 6, first full paragraph, disclosed heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C.]; decomposing the ammonia fuel flow with a cracking device [interpreted as just a catalytic cracker or a grouping of catalytic crackers.] into a fuel flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) [Pg. 3, steps (ii) introducing said pre-heated ammonia gas into an ammonia-cracking device, wherein said device is suitable for converting ammonia gas into a mixture of hydrogen and nitrogen; (iii) converting said pre-heated ammonia gas into a mixture of hydrogen and nitrogen in said device.  Pg. 1, first paragraph under ‘Background’ heading disclosed the chemical equation of decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2,]; and communicating the fuel flow containing more H2 and N2 to a combustor [112(f) interpretation not invoked because the “combustor” was sufficient structure to perform the designed and intended function of receiving and combusting the flow of component parts of the ammonia flow to generate a high energy gas flow.  The gas turbine combustor was illustrated in Figs. 1 and 2 as the square box between the pair of trapezoids that represented the compressor section and turbine section of the gas turbine engine. Pg. 3, step (vi) “combusting said cooled hydrogen and nitrogen mixture in said gas turbine to generate said power”] configured to generate a high energy gas flow (combustion gases that drove the turbine section of the gas turbine engine).

    PNG
    media_image2.png
    348
    942
    media_image2.png
    Greyscale

Andersen teaches a method of operating an energy extraction system, i.e., base method, upon which the claimed invention can be seen as an improvement.  Andersen as discussed above is silent on wherein the cracking device comprises at least two cracker assemblies [interpreted as just a catalytic cracker.] that each include a catalyst to thermally decompose the fuel flow and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two cracker assemblies.  Abashar teaches, in Abstract, Fig. 1(b) marked-up above, Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two cracker assemblies (three large fixed bed membrane reactors/crackers shown in Fig. 1(b) and a smaller fourth fixed bed membrane reactor/cracker, Pg. 8, second column), that each include a catalyst to thermally decompose the fuel flow [As shown in Fig. 1(a) the single fixed bed membrane reactor, i.e., cracker assembly, had catalyst pellets for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow; therefore, each cracker assembly, i.e., fixed bed membrane reactor, of the multi-stage fixed bed membrane reactor had similar catalyst pellets that thermally decomposed the fuel flow.] and further including heating (Q1, Q2, Q3, etc.) the ammonia fuel flow (Tf) and component parts of the ammonia fuel flow at an intermediate location [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two cracker assemblies.
Thus, improving a particular method (method of operating an energy extraction system), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating an energy extraction system of Andersen and the results would have been predictable and readily recognized, that modifying the method of operating an energy extraction system taught by Andersen to have the cracking device comprise at least two cracker assemblies that each include a catalyst to thermally decompose the fuel flow and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large fixed bed membrane reactors/cracker assemblies and a smaller final fixed bed membrane reactor/cracker assembly achieved 100% ammonia conversion with inter-stage heating between fixed bed membrane reactor/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective fixed bed membrane reactor/cracker assembly.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 22, Andersen, i.v., Abashar, teaches the invention as claimed and as discussed above, including wherein the pressure is raised to between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed above, Andersen teaches, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  See MPEP 2131.03(I) A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE.
Re Claim 23, Andersen, i.v., Abashar, teaches the invention as claimed and as discussed above, including wherein the ammonia is heated to a temperature between 500 °C (935 °F) and 700 °C (1292 °F) in the heat exchanger.  As discussed above, Andersen teaches on Pg. 6, first full paragraph and Pg. 15, third paragraph heating the ammonia to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.
Re Claim 30, Andersen, i.v., Abashar, teaches the invention as claimed and as discussed above, and Andersen further teaches, in Fig. 2, wherein heating the ammonia fuel flow (line labeled ‘Ammonia’) further includes communicating thermal energy from more than one heat source (Pg. 15, second to last paragraph, in heat exchanger 9, the ammonia fuel flow was heated by heat from the ‘cracked ammonia’ and in the cracker assembly 10 the ammonia fuel flow was further heated by heat from compressor bleed air, line labeled ‘Ammonia’, from gas turbine 11, Pg. 6, second to last paragraph) to the ammonia flow (line labeled ‘Ammonia’).
Alternatively, it has been held that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).; MPEP2144.04(VI)(B) – Duplication of Parts.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Andersen, i.v., Abashar, to have wherein heating the ammonia fuel flow further includes communicating thermal energy from more than one heat source to the ammonia flow because it has been held that mere duplication of parts (duplicating one heat source into more than one heat source, i.e., two or more heat sources) had no patentable significance unless a new and unexpected result is produced.  Applicant’s disclosure failed to disclose any new and unexpected results from said heat source being more than one heat source.  Instead, the thermal energy from the heat source(s) had the same predictable result of driving the endothermic reaction of cracking the ammonia into nitrogen and hydrogen: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, which required +46.22 kJ/mol of energy to break the chemical bonds where kJ = kilojoules, Andersen – Pg. 1, under background.


Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.

Applicant argues on Pgs. 8 – 9 that Abashar does not disclose any type of predictable result because the journal article was a preliminary study that could be further optimized by further research.  Applicant's citation of a portion of the '6. Conclusions' on Pg. 10 of Abashar that 'optimization of this process will be addressed in future research' to argue that Abashar's teachings are not predictable and would not be looked to for any expectation of success are not persuasive.  When the journal article was published Abashar was either a student or professor of King Saud University.  University students and professors were constantly in search of grant money to fund their research projects, so there was always a need for further research to optimize the process.  There was always a need for future donors of grant money to fund said further research.  Therefore, it was standard practice for articles from college or university authors to conclude with the results of the instant research and then state that further research was required.  Contrary to Applicant's arguments, optimizing a process does not mean that said process absolutely does not work, i.e., is so unpredictable that there is no expectation of success.  Continuous optimization of industrial processes, like producing hydrogen by cracking ammonia, were a conventional feature in science and engineering.  Furthermore, Applicant has failed to cite a single statue or caselaw that requires a prior art teaching to be 100% perfect, i.e., no optimization required because it is 100% perfect.  Instead, Applicant is well aware that utility, i.e., operability, standard for a patentable invention is a very low bar.  Contrary to Applicant’s argument, Abashar teaches, on Pg. 8, second column, that the single fixed bed membrane reactor was incapable of achieving 100% decomposition of ammonia; however, the studied multi-stage fixed bed membrane reactor (MSFBMR) comprising three large (volume 0.1 m3) fixed bed membrane reactors and a smaller (volume 0.011 m3) fourth fixed bed membrane reactor (Bed4) with inter-stage heating between the beds achieved 100% decomposition of ammonia into nitrogen and hydrogen.  Fig. 6(a) shows the reactor volume (m3) vs the ammonia conversion (0% to 100%) and the number or reactor beds required based on the ammonia fuel temperature.  In Fig. 6(a) as the ammonia fuel temperature increased the number of reactor beds required to achieve 100% ammonia conversion decreased where seven reactor beds (total reactor volume of about 0.6 m3) at an ammonia fuel temperature of 600 °C only four reactor beds (total reactor volume of about 0.3 m3) at an ammonia fuel temperature of 900 °C.  Accordingly, Abashar’s teachings refute Applicant’s argument that Abashar did not disclose any predictable results.

    PNG
    media_image3.png
    881
    1259
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    960
    575
    media_image4.png
    Greyscale

Furthermore, Applicant is arguing against Applicant’s own invention.  Comparing Applicant’s Fig. 5 with Abashar’s Fig. 1(a) and Fig. 5(a) and they are very similar.  However, Applicant’s original specification failed to describe the argued problem of the multi-stage cracker assemblies (94A, 94B, 94C) with inter-stage heating (84) between cracker assemblies as allegedly producing unpredictable results.  Applicant’s original specification failed to describe Applicant’s solutions to solve the alleged unpredictable results of the multi-stage cracker assemblies (94A, 94B, 94C) with inter-stage heating (84) between cracker assemblies.  In arguendo, if Abashar’s Fig. 1(a) and Fig. 5(a) multi-stage cracker assemblies with inter-stage heating (HE1 and HE2) between cracker assemblies produced unpredictable results (as argued by Applicant) then Applicant’s multi-stage cracker assemblies (94A, 94B, 94C) with inter-stage heating (84) between cracker assemblies would have similarly produced unpredictable results.  In fact Applicant’s original specification does not go into structural details of the cracker assemblies or the process detail other than disclosing the temperature range and pressure range.  Abashar teaches significantly more details about the multi-stage cracker assemblies with inter-stage heating (HE1 and HE2) between cracker assemblies producing predictable results of 100% ammonia conversion.  Consequently, Applicant’s arguments are not persuasive.  The rejections are maintained.

Applicant's further arguments on Pg. 9 merely refer back to the prior arguments that have been addressed above.  The rejections are maintained for the same reasons addressed above.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741